Citation Nr: 1423021	
Decision Date: 05/21/14    Archive Date: 05/29/14

DOCKET NO.  11-04 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an increased rating in excess of 30 percent for service-connected sarcoidosis with bronchial asthma. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel






INTRODUCTION

The Veteran served on active duty from August 1963 to August 1965. 

This case is before the Board of Veterans' Appeals (Board) on appeal from a April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

In addition to the paper claims file, the Board has reviewed the record maintained in the Virtual VA and Veterans Benefits Management System (VBMS) electronic claims files associated with the Veteran's claim.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his February 2011 substantive (Form 9) appeal, the Veteran stated his belief that the medical evidence of record is "out-dated" and asked that VA obtain VA treatment records dating since February 2010.  The Veteran's statement suggests there are additional medical records not yet associated with his claims file. 

Further, the Veteran's representative argued in a March 2014 brief that the medical evidence of record was not current and does not clearly represent his overall disability picture.  The representative maintained that the Veteran "essentially contends that his service-connected condition is more disabling than currently evaluated."

The Board notes that the Veteran was last afforded a VA examination in December 2009 to assess the severity of his service-connected disability.  In light of the fact that there may be outstanding VA treatment records not yet in the Veteran's file, remand is required to obtain these records and provide the Veteran with a new examination that takes into account any newly obtained medical evidence.  More contemporaneous medical findings are needed to properly evaluate the disability on appeal.  See 38 C.F.R. § 5103A; 38 C.F.R. § 3.159.  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide a veteran with a thorough and contemporaneous medical examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered contemporaneous).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all medical care providers who treated him for sarcoidosis with bronchial asthma.  After securing the necessary release, obtain these records.  Also attempt to obtain and associate with the claims file all outstanding VA treatment records regarding the Veteran.  If no medical records are available, this fact should be noted in the Veteran's claims file.


2.  Schedule the Veteran for the appropriate VA examination to determine the severity of his service-connected sarcoidosis with bronchial asthma.  The claims folder is to be furnished to the examiner for review in its entirety.  The examiner should perform any necessary tests or studies.  The examiner is asked to fully describe the current severity of the Veteran's sarcoidosis with bronchial asthma, including all objective manifestations.

Following a review of the relevant evidence and an examination of the Veteran, the examiner must specifically address the following questions:

a.  Does the Veteran make visits to a physician for required care of exacerbations of his disability?  If so, please state the frequency of such visits.

b.  Does the Veteran take intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids?

c.  Does the Veteran suffer more than one attack per week with episodes of respiratory failure?

d.  Does the Veteran require daily use of systemic (oral or parenteral) high dose corticosteroids or immune-suppressive medications?

Detailed rationale is requested for any opinions provided.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

3.  After the above actions and development have been completed, readjudicate the Veteran's claim in light of all the evidence of record.  If any benefit sought is denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC) and afforded an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.







The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ALAN S. PEEVY	
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



